FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES COURT OF APPEALS                     April 30, 2008
                                TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                       Clerk of Court


 WILLIAM R. SATTERFIELD,

               Petitioner-Appellant,                     No. 07-6292
          v.                                    Western District of Oklahoma
 JOSEPH SCIBANA, Warden,                        (D.C. No. 5:07-CV-00772-HE)

               Respondent-Appellee.


                           ORDER AND JUDGMENT *


Before KELLY, ANDERSON and McCONNELL, Circuit Judges.


      William Satterfield pled guilty to federal charges of conspiracy and

odometer tampering and signed a waiver of his rights to direct appeal and

collateral attack. This is his second attempt to collaterally attack that conviction

and sentence, and we conclude that it lacks merit.




      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Satterfield bought, refurbished, and sold classic automobiles. It was

important, he said, to create “the appearance of the mileage of a special interest,

antique vehicle” as a matter of “cosmetic appearance.” Petr.’s Br. 2. But Mr.

Satterfield apparently went beyond buffing the chrome, and the government

charged him with odometer tampering, a federal crime. On the advice of counsel,

Mr. Satterfield admitted that he had tampered with the odometers in 424 used

vehicles, and pled guilty to a single count of conspiracy, 18 U.S.C. § 371, and

two counts of odometer tampering, 49 U.S.C. § 32703(2). He received one 50-

month sentence (with three years of supervised release) and two 36-month

sentences (with one year each of supervised release), to run concurrently. He also

was ordered to pay over $1.3 million in restitution.

      Mr. Satterfield’s plea agreement waived his right to direct appeal and

collateral attack. He did not directly appeal, but did collaterally attack his

sentence and conviction on four grounds under 28 U.S.C. § 2255. We rejected his

§ 2255 challenges in United States v. Satterfield, 218 F. App’x. 794 (10th Cir.

2007) (unpublished). There, we refused to grant a certificate of appealability for

two of his claims—that he had waived his rights unknowingly because his counsel

was ineffective, and that the district court had been wrong to adopt his pre-

sentence report as a factual finding—because he had failed to show

ineffectiveness of counsel sufficient to set aside the collateral attack waiver in his

plea agreement. Id. at 796. His other two claims were challenges to the million-

                                          -2-
dollar restitution order—that it violated the Ex Post Facto Clause of the

Constitution, and that it miscalculated the amount of loss and was therefore

excessive. We had granted a certificate of appealability, but held that a prisoner

“cannot challenge the amount of restitution awarded by way of a § 2255 motion . .

. because he is not claiming the right to be released from custody based on his

claim.” Id. (internal quotation marks omitted) (citing United States v. Bernard,

351 F.3d 360, 361 (8th Cir. 2003)).

      Mr. Satterfield now tries again, bringing the same four challenges under 28

U.S.C. § 2241 rather than § 2255. The district court rejected these claims. A

petitioner is barred from bringing a claim under § 2241 if relief under § 2255 is

available unless he shows that § 2255 is not an adequate vehicle for his claims, 28

U.S.C. § 2255(e), and the court held that Mr. Satterfield had not demonstrated §

2255’s inadequacy. It is not sufficient for a petitioner to show that his earlier

motion was denied; that might mean only that his claims lacked merit, not that §

2255 was an inadequate procedure for bringing them. Id.; Caravalho v. Pugh,

177 F.3d 1177, 1179 (10th Cir. 1999). Mr. Satterfield appeals, claiming that “the

trial court erred in ruling that the proceeding under 28 U.S.C. § 2241 is not the

proper vehicle for the Appellant to pursue this matter.” Petr.’s Br. 3.

      We agree completely with the district court’s reasoning as to two of Mr.

Satterfield’s claims, the claim of ineffectiveness and the challenge to the use of

the PSR: Mr. Satterfield has not made the necessary showing that § 2255 is

                                          -3-
inadequate. For his two challenges to his restitution order, however, we take a

slightly different view: Mr. Satterfield has shown that § 2255 is an inadequate

vehicle for bringing those claims. That is exactly what we held in his last

appeal—a § 2255 motion cannot challenge a restitution amount, and is perforce

“inadequate” for bringing such a challenge. Or, put another way, the rule

requiring a petitioner to demonstrate the inadequacy of § 2255 only applies to the

extent that the “prisoner . . . is authorized to apply for relief by motion pursuant

to this section.” 28 U.S.C. § 2255(e).

      That does not mean that his § 2241 motion should succeed, however, or

even that we should consider the merits of his challenges to the restitution order.

A § 2241 motion cannot challenge Mr. Satterfield’s restitution order any more

than a § 2255 motion can. We have held that “a habeas petition under § 2241

may be granted only if the challenged state action ‘affected the duration of the

petitioner’s custody.’” Wilson v. Jones, 430 F.3d 1113, 1120 (10th Cir. 2005)

(quoting McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997))

(alterations omitted); see also 28 U.S.C. § 2241(c). The challenge to the

restitution portion of his sentence in no way challenges his custody, so it cannot

be brought under § 2241. 1 We therefore do not need to examine the validity of

      1
        Mr. Satterfield’s petition also sought relief under two jurisdictional
statutes, § 28 U.S.C. § 1331, and 28 U.S.C. § 1343(4) and may also have
attempted to describe an “action aris[ing] out of the United States Constitution
and laws.” Dist. Ct. Dkt. Doc. 1, at 1. The jurisdictional statutes do not provide
                                                                        (continued...)

                                          -4-
his collateral attack waiver. See United States v. Hahn, 359 F.3d 1315, 1324–27

(10th Cir. 2004) (en banc); United States v. Chavez-Salais, 337 F.3d 1170, 1172

(10th Cir. 2003); United States v. Cockerham, 237 F.3d 1179, 1181–83 (10th Cir.

2001).

         Mr. Satterfield’s challenges to his confinement and demands for release

were adequately heard under 28 U.S.C. § 2255, and his challenges that do not

address his confinement cannot be heard under 28 U.S.C. § 2241. The judgment

of the United States District Court for the Western District of Oklahoma, denying

Appellant’s § 2241 motion, is AFFIRMED. Mr. Satterfield also filed motions to

supplement the record and appoint an attorney, which are DENIED.

                                                     Entered for the Court,

                                                     Michael W. McConnell
                                                     Circuit Judge




         1
        (...continued)
any additional cause of action, and Mr. Satterfield does not cite, nor have we
found, any other constitutional or statutory cause of action under which his
restitution challenge might be brought.

                                          -5-